UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-255 GRAYBAR ELECTRIC COMPANY, INC. (Exact name of registrant as specified in its charter) New York 13-0794380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 34 North Meramec Avenue, St. Louis, Missouri (Address of principal executive offices) (Zip Code) 573 - 9200 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock  Par Value $1.00 Per Share with a Stated Value of $20.00 Indicate by check mark if the registrant is a well-known s ea soned iss ue r, as defined in Rule 405 of the Securities Act. YES¨ NO x Indicate by check mark if the registrant is not required to fil e reports p ur suant to Section 13 or Section 15(d) of the Act. YES¨ NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing require me nts for the p ast 90 days. YESx NO ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in defin iti ve proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated file r ¨ Accelerated filer ¨ Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell c o mpany (as d efined in Rule 12b-2 of the Exchange Act). YES¨ NO x The aggregate stated value of the Common Stock beneficially owned with respect to rights of disposition by persons who are not affiliates (as defined in Rule 405 under the Securities Act of 1933) of the registrant on June 30, 2008, was approximately $158,189,460. Pursuant to a Voting Trust Agreement, dated as of March 16, 2007, approximately 80% of the outstanding shares of Common Stock are held of record by five Voting Trustees who are each directors or officers of the registrant and who collectively exercise the voting rights with respect to such shares. The registrant is 100% owned by its active and retired employees, and there is no public trading market for the registrants Common Stock. See Item 5 of this Annual Report on Form 10-K. The number of shares of Common Stock outstanding at March 9, 2009 was 9 . DOCUMENTS INCORPORATED BY REFERENCE Portions of the documents listed below have been incorporated by reference into the indicated Part of this Annual Report on Form 10-K: Information Statement relating to the 2009 Annual Meeting of Shareholders  Part III, Items 10-14. Graybar Electric Company, Inc. and Subsidiaries Annual Report on Form 10-K For the Fiscal Year Ended December 31, 2008 Table of Contents Page(s) PART I Item 1. Business 3-5 Item 1A. Risk Factors 6-7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Supplemental Item Executive Officers of the Registrant 9 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10-11 Item 6. Selected Financial Data 12 Item 7. Managements Discussion and Analysis of Financial Condition And Results of Operations 12-20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 20-21 Item 8 . Financial Statements and Supplementary Data 21-39 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 39 Item 9A(T). Controls and Procedures 40 Item 9B. Other Information 40 PART III Item 10. Directors, Executive Officers and Corporate Governance 41 Item 11. Executive Compensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item 13. Certain Relationships and Related Transactions, and Director Independence 41 Item 14. Principal Accounting Fees and Services 41 PART IV Item 15. Exhibits, Financial Statement Schedules 42-45 Signatures 46-47 Exhibit Index 48-49 Certifications 2 PART I The following discussion should be read in conjunction with our accompanying audited consolidated financial statements, notes thereto and Managements Discussion and Analysis of Financial Condition and Results of Operations as of and for the year ended December 31, 2008, included in this Annual Report on Form 10-K. The results shown herein are not necessarily indicative of the results to be expected in any future periods. Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words believes, projects, expects, anticipates, estimates, intends, strategy, plan, may, will, would, will be, will continue, will likely result, and other similar expressions. The Company intends such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties that may cause actual results to differ materially from the forward-looking statements. The Companys ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse impact on the Companys operations and future prospects on a consolidated basis include, but are not limited to: continued credit and financial market turmoil, the impact of financial market distress on our defined benefit pension plan, disruptions in our sources of supply, changes in general economic conditions, volatility in the prices of industrial metal commodities, a sustained interruption in the operation of our information systems, adverse legal proceedings or other claims, and the inability to raise debt or equity capital. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. The Company undertakes no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially impact our financial results, is included herein and in our other filings with the U.S. Securities and Exchange Commission (the SEC or Commission). Actual results and the timing of events could differ materially from the forward-looking statements as a result of certain factors, a number of which are outlined in Item 1A., Risk Factors, of this Annual Report on Form 10-K for the year ended December 31, 2008. All dollar amounts are stated in thousands ($000s) in the following discussion except for per share data. Item 1. Business The Company Graybar Electric Company, Inc. (Graybar or the Company) is engaged in the distribution of electrical, communications and data networking (comm/data) products and the provision of related supply chain management and logistics services, primarily to electrical and comm/data contractors, industrial plants, telephone companies, federal, state and local governments, commercial users, and power utilities in North America. All products sold by the Company are purchased by the Company from others. The Companys business activity is primarily with customers in the United States. Graybar also has subsidiary operations with distribution facilities in Canada and Puerto Rico. The Company was incorporated under the laws of the State of New York on December 11, 1925 to purchase the wholesale distribution business of Western Electric Company, Incorporated. Graybar is one hundred percent (100%) owned by its active and retired employees and there is no public trading market for its common stock. The location of the principal executive offices of the Company is 34 North Meramec Avenue, St. Louis, Missouri 63105 and its telephone number is (314) 573-9200. The Company maintains an internet website at http://www.graybar.com . Graybars filings with the SEC, including its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports, are accessible free of charge on our website within the About Us page under SEC Filings as soon as reasonably practicable after we file the reports with the SEC. Additionally, a copy of the Companys SEC filings can be obtained at the SECs Public Reference Room at treet, N.E., Washington, D.C. 20549 on official business days during the hours of 10 a.m. to 3 p.m. or by calling the SEC at 1-800-SEC-0330. A copy of our electronically filed materials can also be obtained at http://www.sec.gov . Suppliers Graybar distributes approximately one million products (stockkeeping units or SKUs) purchased primarily from nearly 4,200 manufacturers and suppliers through the Companys network of distribution facilities. The relationship between the Company and its suppliers is customarily a nonexclusive national or regional distributorship, terminable 3 upon 30 to 90 days notice by either party. The Company maintains long-standing relationships with a number of its principal suppliers. The Company purchased approximately fifty-one percent (51%) of the products it distributes from its top 25 suppliers during 2008. However, the Company generally deals with more than one supplier for any product category and there are alternative sources of comparable products available for nearly all product categories. Products Distributed The Company stocks approximately 120,000 of the products it distributes and, therefore, is able to supply its customers locally with a wide variety of electrical and comm/data products. The products distributed by the Company consist primarily of wire, cable, conduit, wiring devices, switchgear, industrial automation, tools, motor controls, transformers, lamps, lighting fixtures and hardware, power transmission equipment, telephone station apparatus, key systems, digital and internet protocol (IP) private branch exchanges (PBX), data products for local or wide area networks, fiber optic products, security/access control products, and cable television (CATV) products. On December 31, 2008 and 2007, the Company had orders on hand that totaled approximately $605,320 and $581,200, respectively. The Company expects that approximately eighty-five percent (85%) of the orders it had on hand at December 31, 2008 will be filled within the twelve-month period ending December 31, 2009. Generally, orders placed by customers and accepted by the Company have resulted in sales. However, customers from time to time request cancellation and the Company has historically allowed such cancellations. Marketing Graybar sells its products primarily through a network of distribution facilities located in thirteen geographical districts throughout the United States. The Company operates multiple distribution facilities in each district, each of which carries an inventory of products and operates as a wholesale distributor for the territory in which it is located. In addition, the Company maintains seven zone warehouses and three service centers containing inventories of both standard and specialized products. Both the zone warehouses and service centers replenish local inventories carried at the Companys U.S. distribution facilities and make shipments directly to customers. The Company also has subsidiary operations with distribution facilities located in Canada and Puerto Rico. The distribution facilities operated by the Company at December 31, 2008 are shown below: U.S. Locations Number of Distribution Facilities * District Zone Warehouses Boston 12 Austell, GA California 21 Fresno, CA Dallas 15 Joliet, IL Chicago 20 Richmond, VA Minneapolis 17 Springfield, MO New York 13 Stafford, TX Atlanta 21 Youngstown, OH Phoenix 10 Pittsburgh 20 Richmond 18 Seattle 13 St. Louis 14 Tampa 21 *Includes Service Centers International Locations Number of Distribution Facilities Graybar Electric Canada, Ltd. 28 Halifax, Nova Scotia, Canada Graybar International, Inc. 1 Carolina, Puerto Rico 4 When the specialized nature or size of a particular shipment warrants, the Company has products shipped directly from its suppliers to the place of use, otherwise, orders are filled from the Companys inventory. On a dollar volume basis, approximately fifty-six percent (56%) and fifty-eight percent (58%) of the orders were filled from the Companys inventory in 2008 and 2007, respectively, and the remainder were shipped directly from the supplier to the place of use. The Company generally finances its inventory through collections of trade receivables and trade accounts payable terms with its suppliers. The Companys short-term borrowing facilities are also used to finance inventory as needed. Currently, the Company does not use long-term borrowings for inventory financing. There was no inventory pledged as collateral for any borrowings at December 31, 2008 and 2007. The Company distributes its products to more than 140,000 customers, which fall into three principal classes. The following list shows the estimated percentage of the Companys total sales attributable to each of these classes for the last three years: Percentage of Sales For Years Ended December 31, Class of Customers Electrical Contractors % 48.0 % 49.8 % Voice and Data Communications % 20.4 % 19.9 % Commercial & Industrial % 19.4 % 18.9 % At December 31, 2008, the Company employed approximately 3,200 persons in sales capacities. Approximately 1,300 of these sales personnel were sales representatives working to generate sales with current and prospective customers. The remainder of the sales personnel were sales and marketing managers and telemarketing, advertising, quotation, counter, and clerical personnel. Competition The Company believes that it is one of the three largest wholesale distributors of electrical and comm/data products in the United States. The field is highly competitive, and the Company estimates that the five largest wholesale distributors account for approximately twenty-five percent (25%) of the total market. The balance of the market is made up of several thousand independent distributors operating on a local, regional, or national basis and manufacturers who sell their products directly to end users. The Companys pricing structure for the products it sells reflects the costs associated with the services that it provides and its prices are generally competitive. The Company believes that, while price is an important customer consideration, it is the service that Graybar is able to provide customers that distinguishes the Company from many of its competitors, whether they are distributors or manufacturers selling direct. Graybar views its ability to quickly supply its customers with a broad range of electrical and comm/data products through conveniently located distribution facilities as a competitive advantage that customers value. However, if a customer is not looking for one distributor to provide a wide range of products and does not require prompt delivery or other services, a competitor of the Company that does not provide these benefits may be in a position to offer a lower price. Foreign Sales Sales by the Company to customers in foreign countries were made primarily by Company subsidiaries in Canada and Puerto Rico and accounted for approximately five percent (5%) of consolidated revenues in each of 2008, 2007, and 2006. Limited export activities are handled primarily from Company facilities in Texas, Arizona and California. Long-lived assets located outside the United States represented approximately one percent (1%) of the Companys consolidated assets at the end of each of the last three years. The Company does not have significant foreign currency exposure and does not believe there are any other significant risks attendant to its foreign operations. Employees At December 31, 2008, the Company employed approximately 8,100 persons on a full-time basis. Approximately 150 of these persons were covered by union contracts. The Company has not had a material work stoppage and considers its relations with its employees to be good. 5 Item 1A. Risk Factors Our business, financial condition and results of operations are subject to various risks, including, but not limited to, those discussed below. The risks outlined below are those that we believe are currently the most significant, although additional risks not presently known to us or that we currently deem less significant may also impact our business, financial condition, and results of operations. Continued turmoil in the global credit and financial markets and the economic downturn associated with it is expected to have a negative impact on the Companys liquidity, financial position, or results of operations. Many domestic and international financial institutions, including insurance companies, investment banks, finance companies, and commercial banks continue to experience solvency and liquidity pressures. This financial distress was initially caused by the decline in the value of debt securities collateralized by real property that these institutions held as investments. Several financial institutions have acquired weaker competitors, while others have ceased operations altogether, as a result of these nearly unprecedented financial market conditions. Interventions undertaken by national governments to help calm the credit and financial markets have included: guaranties of bank debt, money market funds, and asset-backed commercial paper; injections of equity capital to improve the capital ratios of financial institutions; and executive action to encourage the restructuring of mortgages to preserve real estate asset values and current levels of homeownership. Credit availability remains greatly diminished, particularly in the market for asset-backed debt, despite these extraordinary governmental actions. Current conditions in global credit and financial markets have not impaired the Companys ability to access its credit facilities to finance its operations. However, poor credit market conditions appear to be having an adverse impact on the availability of construction project financing, upon which real estate developers and our electrical and comm/data contractor customers depend, resulting in project cancellations or delays. Our commercial and industrial customers may also face limitations when trying to access the credit markets to fund ongoing operations or capital projects. Credit constraints experienced by our customers may result in lost revenue and gross margin to the Company and, in some cases, higher than expected bad debt losses. Our suppliers ability to deliver products may also be affected by financing constraints caused by current credit market conditions, which could negatively impact our revenue and cost of merchandise sold, at least until alternate sources of supply are arranged. The Company continues to carefully monitor both its customers and suppliers for signs of deterioration in their financial condition. The Company is unable to predict the likely duration and severity of the economic recession expected to result from the current credit and financial market turmoil and, therefore, the extent of its impact on the Companys liquidity, financial position, and results from operations. The disruption in global credit and financial markets may adversely impact the market value of investments held within the Companys defined benefit pension plan. A significant decline in the value of these investments may require the Company to increase its contributions to its pension plan to meet future funding requirements and adversely impact the Companys cash flow, results of operations, and financial position. We purchase one hundred percent (100%) of the products we sell to our customers from other parties. As a wholesale distributor, our business and financial results are dependent on our ability to purchase products from manufacturers not controlled by our Company that we, in turn, sell to our customers. Approximately fifty-one percent (51%) of our purchases are made from only 25 manufacturers. A sustained disruption in our ability to source product from one or more of the largest of these vendors might have a material impact on our ability to fulfill customer orders resulting in lost revenue and, in rare cases, damages for late or non-delivery. Our sales fluctuate with general economic conditions, particularly in the residential, commercial, and industrial building construction industries. Our operating locations are widely distributed geographically across the United States and, to a lesser extent, Canada. Customers for both electrical and comm/data products are similarly diverse  we have over 140,000 customers and our largest customer accounts for only two percent (2%) of our total revenue. While our geographic and customer concentrations are relatively low, our performance is, nonetheless, dependent on favorable conditions in both the general economy and the construction industry. In addition, conditions in the construction industry are greatly influenced by credit market conditions. Since we derive a substantial portion of our sales from electrical and comm/data contractors, revenue could be negatively impacted should interest rates rise, debt-financing continue to be scarce, or other general economic conditions deteriorate to levels that depress construction activity. The Companys results from operations are impacted by changes in commodity prices, primarily copper and steel. Many of the products sold by the Company are subject to wide and frequent price fluctuations because they are composed primarily of copper or steel, two industrial metal commodities that have been subject to extreme price volatility during the past several years. Examples of such products include copper wire and cable and steel conduit, 6 enclosures, and fittings. The Companys gross margin rate, or mark-up percentage, on these products is relatively constant over time, though not necessarily in the short term. As the cost of these products to the Company declines, therefore, pricing to our customers decreases by a similar percentage. This impacts our results of operations by lowering both revenue and gross margin. Rising copper and steel prices have the opposite effect, increasing both revenue and gross margin. The impact of commodity price fluctuations on the value of our merchandise inventory is not material given the Companys use of the last-in, first-out (LIFO) inventory cost method, which matches current product costs to current revenues. Our daily activities are highly dependent on the uninterrupted operation of our information systems. We are a recognized industry leader for our use of information technology in all areas of our business  sales, customer service, inventory management, finance, accounting, and human resources. We maintain redundant information systems as part of our disaster recovery program and are able to operate in many respects using a paper-based system to help mitigate a complete interruption in our information processing capabilities. Nonetheless, our information systems remain vulnerable to natural disasters, wide-area telecommunications or power utility disruptions, terrorist attack, or other major disruptions. A sustained interruption in the functioning of our information systems, however unlikely, could lower operating income by negatively impacting revenue, expenses, or both. We are subject to legal proceedings and other claims arising out of the conduct of our business. These proceedings and claims relate to public and private sector transactions, product liability, contract performance, and employment matters. On the basis of information currently available to us, we do not believe that existing proceedings and claims will have a material impact on our financial position or results of operations. However, litigation is unpredictable, and we could incur judgments or enter into settlements for current or future claims that could adversely affect our financial position or our results of operations in a particular period. More specifically, with respect to asbestos litigation, as of December 31, 2008, approximately 2,194 individual cases and 145 class actions are pending that allege actual or potential asbestos-related injuries resulting from the use of or exposure to products allegedly sold by us. Additional claims will likely be filed against us in the future. Our insurance carriers have historically borne virtually all costs and liability with respect to this litigation and are continuing to do so. Accordingly, our future liability with respect to pending and unasserted claims is dependent on the continued solvency of our insurance carriers. Other factors that could impact this liability are: the number of future claims filed against us; the defense and settlement costs associated with these claims; changes in the litigation environment, including changes in federal or state law governing the compensation of asbestos claimants; adverse jury verdicts in excess of historic settlement amounts; and bankruptcies of other asbestos defendants. Because any of these factors may change, our future exposure is unpredictable and it is possible that we may incur costs that would have a material adverse impact on our liquidity, financial position or results of operations in future periods. Our financing arrangements and loan agreements contain financial covenants and certain other restrictions on our activities and those of our subsidiaries. Our senior unsecured notes, revolving credit facility, and trade receivable securitization program impose contractual limits on our ability, and the ability of most of our subsidiaries, to make investments, pay dividends, incur debt, dispose of property, and issue equity securities. In addition, we are required to maintain acceptable financial ratios relating to debt leverage, interest coverage, net worth, asset performance, and certain other customary covenants. Our failure to comply with these obligations may cause an event of default triggering an acceleration of the debt owed to our creditors or limit our ability to obtain additional credit under these facilities. While we expect to remain in compliance with the terms of our credit agreements, our failure to do so could have a negative impact on our ability to borrow funds and maintain acceptable levels of cash flow from financing activities. There is no public trading market for our common stock. The Companys common stock is one hundred percent (100%) owned by its active and retired employees. Common stock may not be sold by the holder thereof, except after first offering it to the Company. The Company has always exercised this purchase option in the past and expects that it will continue to do so. As a result, no public market for our common stock exists, nor is one expected to develop. This lack of a public market for the Companys common stock may limit Graybars ability to raise large amounts of equity capital. Item 1B. Unresolved Staff Comments Not applicable. 7 Item 2. Properties As of December 31, 2008, the Company had seven zone warehouses ranging in size from approximately 160,000 to 240,000 square feet. The lease arrangement used to finance three of the zone warehouses is discussed in Note 7 of the Notes to the Consolidated Financial Statements, located in Item 8., Financial Statements and Supplementary Data, of this Annual Report on Form 10-K. Of the remaining four zone warehouses, two are owned and two are leased. The remaining lease terms on these two leased facilities range from approximately three to five years. The Company alsohad three service centers ranging in size from 143,000 to 210,000 square feet as of December 31, 2008 . Two of the three service centers are owned and the remaining service center facility is leased. The remaining lease term on the leased service center is one year. Graybar operates in thirteen geographical districts, each of which maintains multiple distribution facilities that consist primarily of warehouse space. A small portion of each distribution facility is used for offices. The number of distribution facilities in a district varies from ten to twenty-one and totals 212 for all districts. The distribution facilities range in size from 1,000 to 170,000 square feet, with the average being approximately 32,000 square feet. The Company owns 122 of these distribution facilities and leases 90 of them for varying terms, with the majority having a remaining lease term of less than five years. The Companymaintains twenty-eight distribution facilities in Canada, of which ten are owned and eighteen are leased. These range in size from approximately 5,000 to 60,000 square feet. The Company has entered into an agreement to purchase nine of these facilities in January 2011 at a price to be determined by agreement of the parties or through an appraisal process. The Company also has a 22,000 square foot leased facility in Puerto Rico. The Companys headquarters are located in St. Louis, Missouri in a 93,000 square foot building owned by the Company. The Company also leases a 200,000 square foot operations and administration center in St. Louis, Missouri. The Company has options to purchase this facility in 2011, 2016, and at the expiration of the lease in 2021. As of December 31, 2008, the Company had granted mortgages or other security interests on ten buildings securing approximately $35,291 in debt. Seven of the ten facilities are subject to security interests totaling $28,720 under a lease arrangement with an independent lessor. The other three facilities are subject to first mortgages securing fixed and variable rate notes, of which $6,571 in principal remains outstanding. Item 3. Legal Proceedings There are presently no pending legal proceedings that are expected to have a material impact on the Company or its subsidiaries. Item 4. Submission of Matters to a Vote of Security Holders No matter was submitted to a vote of shareholders during the fourth quarter of the fiscal year covered by this Annual Report of Form 10-K. 8 Supplemental Item. Executive Officers of the Registrant The following table lists the name, age as of February 28, 2009, position, offices and certain other information with respect to the executive officers of the Company. The term of office of each executive officer will expire upon the appointment of his or her successor by the Board of Directors. Name Age Business experience last five years M. J. Beagen 52 Employed by Company in 1980; Assistant Treasurer, March 2000 to September 2005;Vice President and Controller, September 2005 to present. D. B. DAlessandro 48 Employed by Company in 1983; Vice President and Chief Information Officer, February2003 to May 2005; Senior Vice President and Chief Financial Officer, May 2005 topresent. D. E. DeSousa 50 Employed by Company in 1981; Senior Vice President, Sales and Distribution, June2003 to April 2008; Senior Vice President-U.S. Business, April 2008 to present. M. W. Geekie 47 May 2000 to July 2005, Assistant General Counsel, Emerson Electric Company; August2005 to February 2008, General Counsel and Secretary, XTRA Corporation; Employedby Company in 2008; Deputy General Counsel, February 2008 to August 2008; SeniorVice President, Secretary and General Counsel, August 2008 to present. L. R. Giglio 54 Employed by Company in 1978; Senior Vice President, Operations, April 2002 topresent. K. M. Mazzarella 48 Employed by Company in 1980; Vice President, Human Resources and StrategicPlanning, January 2004 to December 2005; Senior Vice President, Human Resourcesand Strategic Planning, December 2005 to April 2008; Senior Vice President-Sales andMarketing, Comm/Data, April 2008 to present. R. D. Offenbacher 58 Employed by Company in 1968; Senior Vice President, Comm/Data Business, June2003 to February 2004; Senior Vice President, Sales and Marketing, February 2004 toApril 2008; Senior Vice President-Sales and Marketing, Electrical, April 2008 to present. J. N. Reed 51 Employed by Company in 1980, Vice President and Treasurer, April 2000 to present. R. A. Reynolds, Jr. 60 Employed by Company in 1972; President and Chief Executive Officer, July 2000 topresent; Chairman of the Board, April 2001 to present. 9 PART II Item 5. Market for the Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Company is one hundred percent (100%) owned by its active and retired employees and there is no public trading market for its common stock. Since 1928, substantially all of the issued and outstanding shares of common stock have been held of record by voting trustees under successive voting trust agreements. Under applicable state law, a voting trust may not have a term greater than ten years. The 1997 Voting Trust Agreement expired on March 31, 2007 and was succeeded by the 2007 Voting Trust Agreement that expires by its terms on March 15, 2017. At December 31, 2008, approximately eighty percent (80%) of the common stock was held in this voting trust. The participation of shareholders in the voting trust is voluntary at the time the voting trust is created but is irrevocable during its term. Shareholders who elect not to participate in the voting trust hold their common stock as shareholders of record. No shareholder may sell, transfer or otherwise dispose of shares of common stock or the voting trust interests issued with respect thereto (common stock, common shares, or shares) without first offering the Company the option to purchase such shares at the price at which the shares were issued. The Company also has the option to purchase at the issue price the common stock of any holder who dies or ceases to be an employee of the Company for any cause other than retirement on a Company pension. The Company has always exercised its purchase option and expects to continue to do so. All outstanding shares of the Company have been issued at $20.00 per share. The following table sets forth information regarding all purchases of common stock by the Company, all of which were made pursuant to the foregoing provisions: Issuer Purchases of Equity Securities Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs October 1 to October 31, 2008 33,283 $ N/A November 1 to November 30, 2008 25,032 $ N/A December 1 to December 31, 2008 32,661 $ N/A Total 90,976 $ N/A Capital Stock at December 31, 2008 Title of Class Number of Security Holders Number of Shares (A) Voting Trust Interests issued with respect to Common Stock 4,834 7,793,688 Common Stock 1,264 1,869,129 Total 6,098 9,662,817 (A) Adjusted for the declaration of a twenty percent (20%) stock dividend in 2008, shares related to which were issued on February 2, 2009. Dividend Data (in dollars per share) Year Ended December 31, Period First Quarter $0.30 $0.30 Second Quarter 0.30 0.30 Third Quarter 0.30 0.30 Fourth Quarter Total $2.00 $2.00 On December 11, 2008, a twenty percent (20%) stock dividend was declared to shareholders of record on January 5, 2009. Shares representing this dividend were issued on February 2, 2009. On December 13, 2007, a twenty percent (20%) stock dividend was declared to shareholders of record on January 3, 2008. Shares representing this dividend were issued on February 1, 2008. 10 Company Performance The following graph shows a five-year comparison of cumulative total returns for the Company, the Standard & Poors 500 Composite Stock Index, and a Comparable Company Index of companies selected by the Company as being representative of the Companys line of business and is used for comparison purposes in prior years. Comparable Company Index $ 100.00 $ 158.35 $ 189.57 $ 199.42 $ 213.79 $ 167.56 S&P 500 $ 100.00 $ 108.99 $ 112.26 $ 127.55 $ 132.06 $ 81.23 Graybar $ 100.00 $ 110.32 $ 121.70 $ 140.97 $ 171.07 $ 226.47 The comparison above assumes $100.00 invested on December 31, 2003 and reinvestment of dividends (including the $1.10 per share cash dividend paid by the Company on January 2, 2004). The companies included in the Comparable Company Index are Anixter International Inc., Applied Industrial Technologies, Inc., Building Materials Holding Corporation, W. W. Grainger, Inc., Owens & Minor, Inc., Park-Ohio Holdings Corp., Watsco, Inc., and WESCO International, Inc. The market value of the Company stock, in the absence of a public market, assumes continuation of the Companys practice of issuing and purchasing offered securities at $20.00 per share. 11 Item 6. Selected Financial Data This summary should be read in conjunction with the accompanying consolidated financial statements and the notes to the consolidated financial statements included in Item 8., Financial Statements and Supplementary Data, of this Annual Report on Form 10-K. Five Year Summary of Selected Consolidated Financial Data (Stated in thousands except for per share data) For the Years Ended December 31, 2007 2006 2005 2004 Gross Sales $ $ 5,279,653 $ 5,028,827 $ 4,304,187 $ 4,093,462 Cash Discounts ) (21,352 ) (19,684 ) (16,144 ) (13,909 ) Net Sales $ $ 5,258,301 $ 5,009,143 $ 4,288,043 $ 4,079,553 Gross Margin (A) $ $ 1,032,318 $ 961,451 $ 811,034 $ 797,010 Income before Cumulative Effect of Change in Accounting Principle $ $ 83,421 $ 57,388 $ 22,398 $ 14,018 Cumulative effect of change in accounting principle, net of $3,587 tax effect (B) - - (5,634 ) Net Income $ $ 83,421 $ 57,388 $ 16,764 $ 14,018 Net income applicable to common stock (C) $ $ 83,421 $ 57,388 $ 16,764 $ 14,017 Average common shares outstanding (D) 9,466 9,276 9,216 9,494 Income per share of common stock before cumulative effect of change in accounting principle (D) $ $ 8.81 $ 6.19 $ 2.43 $ 1.48 Cumulative effect of change in accounting principle per share (D) -
